           Case 1:21-cv-06907-AT Document 27 Filed 08/26/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


GEORGE ASSAD, Derivatively on Behalf of PERSHING
SQUARE TONTINE HOLDINGS, LTD.,

                                          Plaintiffs,              Case No. 1:21-cv-06907 (AT)
                                                                   (BCM)
                            -against-

PERSHING SQUARE TONTINE HOLDINGS, LTD.,

                                          Nominal Defendant,
                                                                   NOTICE OF APPEARANCE
                            -against-

PERSHING SQUARE TH SPONSOR, LLC, LISA GERSH,
MICHAEL OVITZ, JACQUELINE D. RESES, JOSEPH S.
STEINBERG, PERSHING SQUARE, L.P., PERSHING
SQUARE INTERNATIONAL, LTD., AND PERSHING
SQUARE HOLDINGS, LTD.,

                                          Defendants.


 To the Clerk of this Court and all parties of record:

               Please enter my appearance as counsel for Defendants Lisa Gersh, Michael Ovitz,

Jacqueline D. Reses, and Joseph S. Steinberg in the above-captioned action. I certify that I am

admitted to practice in this Court.



Dated: New York, New York
       August 26, 2021
                                                        /s/ Nicholas A. Gravante, Jr. .
                                                        Nicholas A. Gravante, Jr.
                                                        CADWALADER, WICKERSHAM & TAFT LLP
                                                        200 Liberty Street
                                                        New York, NY 10281
                                                        Tel: (212) 504-6500
                                                        Fax: (212) 504-6666
                                                        E-mail: nicholas.gravante@cwt.com
